

115 S1762 IS: Student Testing Improvement and Accountability Act 
U.S. Senate
2017-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1762IN THE SENATE OF THE UNITED STATESSeptember 5, 2017Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to clarify when certain academic
			 assessments shall be administered.
	
 1.Short titleThis Act may be cited as the Student Testing Improvement and Accountability Act . 2.FindingsCongress finds the following:
 (1)The Elementary and Secondary Education Act of 1965 supports programs to level the playing field for the most vulnerable, including children of poverty, students with disabilities, and English language learners.
 (2)Prior to 2001, Federal law required States only to test students once per grade span. Current Federal law requires students to undergo standardized testing every year in grades 3 through 8.
 (3)Reducing the frequency of federally required testing will allow more time for student learning and inspire their natural curiosity and creativity.
 (4)Students will have more time to receive one-on-one instruction and develop critical thinking and problem-solving skills through a well-rounded education and curriculum.
 (5)Moving away from the practice of annually teaching to the test will empower educators to provide instruction in a way that best inspires and prepares our Nation's next generation of leaders.
 (6)With grade span testing, our educators will be more able to focus on those students who are most in need but who also lose the most class time preparing for annual tests.
 (7)Grade span testing will allow States the flexibility to develop more meaningful, tailored assessment systems that provide valid, reliable data.
 (8)The yearly testing currently required by Federal law should be replaced with grade span testing. 3.Academic assessmentsSection 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended—
 (1)in subparagraph (B)(v), by striking subclause (I) and inserting the following:  (I)in the case of mathematics and reading or language arts, be administered not less than one time during—
 (aa)grades 3 through 5; (bb)grades 6 through 8; and
 (cc)grades 9 though 12;; (2)in subparagraph (C)—
 (A)in the matter preceding clause (i), and in clause (ii), by striking subparagraph (B)(v)(I)(aa) and inserting subparagraph (B)(v)(I)(bb); and (B)in clauses (i) and (iii), by striking subparagraph (B)(v)(I)(bb) and inserting subparagraph (B)(v)(I)(cc); and
 (3)in subparagraph (H), in clauses (i) and (vi), by striking subclause (I)(bb) and and inserting subclause (I)(cc) or.